DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I and Species A (claims 1-2, 4-13, and 15) in the reply on 08/12/2022 is acknowledged. 
Claims 3, 14, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group and Species, there being no allowable generic or linking claim (Examiner’s Note: Since claim 14 depends on claim 17, which is withdrawn, claim 14 is also withdrawn).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the first layer consisting of only the active material” in line 7.  It is unclear as to how “a first layer” in line 2 is identical to “the first layer” in line 7.  Since “a first layer” in line 2 comprises “an active material” and “a stabilizing material” but “the first layer” in line 7 consists of “only the active material”, “a first layer” in line 2 should be the different from “the first layer” in line 7.  For the purpose of office action, the recitation will be treated as if it recites “another first layer consisting of only the active material”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recite "a substantial portion" in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  The term "substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of office action, the recitation will be given the broadest reasonable interpretation, such that any degree of “portion” will read on the claimed “a substantial portion”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 12 recites “the first layer” in line 2.  It is unclear as to what Applicant intends the claimed “the first layer” to further limit; “a first layer” in line 2 in claim 1? or “the first layer” in line 7 in claim 1?  For the purpose of office action, the recitation is will be treated as if it refers to “a first layer” in line 2 in claim 1.  Appropriate correction is required.
	Claim 13 recites “the first layer” in line 3.  It is unclear as to what Applicant intends the claimed “the first layer” to further limit; “a first layer” in line 2 in claim 1? or “the first layer” in line 7 in claim 1?  For the purpose of office action, the recitation is will be treated as if it refers to “a first layer” in line 2 in claim 1.  Appropriate correction is required.
	Claim 13 recites “the second layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a second layer”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIANG (Improved air stability of perovskite hybrid solar cells via blending poly (dimethylsiloxane) – urea copolymers, provided by IDS).
	Regarding claim 1, XIANG teaches a device (see the perovskite solar cell) comprising:
a first layer (see the perovskite film with PDMS-urea in the perovskite solar cell; see   comprising an active material (see the perovskite material) and a stabilizing material (see the PDMS-urea material) (see “Experimental”, Fig. 1-7, Table 2), wherein: 
the active material comprises a semiconductor (see the perovskite material), the stabilizing material comprises at least one of an oligomer, an elastomer, a polymer, or a resin (see the PDMS-urea material), and 
the stabilizing material provides to the device an improved performance metric compared to a device comprising the first layer consisting of only the active material (see Table 2, which shows the improved IV parameters of perovskite solar cells with PDMS–urea contents and see Conclusions, which discloses “the hydrophobicity of PDMS–urea effectively prevents moisture from contacting with the perovskite layer”).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches a substantial portion of the stabilizing material is present as a dispersed phase and a substantial portion of the active material is present as a continuous phase (Experimental: Perovskite precursor solution was prepared by adding 578 mg PbI2, 200 mg CH3NH3I (the molar ratio is 1 : 1) and different amounts of PDMS–urea in 1ml N,N-dimethylformamide (DMF), followed by heating at 50 oC in an oven overnight; A dense and uniform perovskite layer was fabricated by dropping 25 ml perovskite precursor solution onto c-TiO2-glass and spin-coated at 4000 rpm for 30 s; Based on the Experimental and the SEM images of Fig. 2 (The first three images (Fig. 2a–c) show good surface coverage as well as compacted perovskite crystals (grains); (Fig. 2e) Si element distribution in the perovskite films), a portion of the PDMS-urea material is present as a dispersed phase and a portion of the perovskite material is present as a continuous phase).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches the semiconductor comprises at least one of a perovskite, an organic material, or an inorganic material (see the perovskite material).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches the polymer comprises at least one of silicon, carbon, oxygen, or hydrogen (see the silicon, carbon, oxygen, hydrogen in PDMS-urea material).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches the polymer comprises at least one of a siloxane, a polyethylene, a polyvinylidene difluoride, or a polyepoxide (see the siloxane in PDMS-urea material).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	XIANG teaches the siloxane further comprises at least one of an alkyl group, a hydrogen atom, a halogen atom, an aromatic group, a siloxy group, an acrylate, an epoxy group, or a carbonate group (see the alkyl group, a hydrogen atom, a siloxy group in PDMS-urea material).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
	XIANG teaches the alkyl group comprises at least one of a methyl group, an ethyl group, a propyl group, or a butyl group (see the methyl group in PDMS-urea material).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	XIANG teaches the aromatic group comprises at least one of an aryl group, a phenyl group, or a benzyl group (Since claim 9 further limits the aromatic group of claim 7, wherein the aromatic group is not relied on for the art rejection of claim 7, the claimed limitation required by claim 9 is considered to be already met by XIANG).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 6.
	XIANG teaches the siloxane comprises a polydimethylsiloxane (see the PDMS-urea).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches the polymer is present in the active material at a concentration between about 0.0001 wt% and about 1.0 wt% (Experimental: Perovskite precursor solution was prepared by adding 578 mg PbI2, 200 mg CH3NH3I (the molar ratio is 1 : 1) and different amounts of PDMS–urea in 1ml N,N-dimethylformamide (DMF), followed by heating at 50 oC in an oven overnight; A dense and uniform perovskite layer was fabricated by dropping 25 ml perovskite precursor solution onto c-TiO2-glass and spin-coated at 4000 rpm for 30 s; Table 2 shows PDMS–urea content of 5 mg/ml; Based on the disclosure, the concentration of PDMS–urea is calculated as to be about 0.64 wt%).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches a second layer comprising the stabilizing material, wherein the second layer is positioned adjacent to the first layer (see the first layer and the second layer in Fig. 2 attached below).
	
    PNG
    media_image1.png
    454
    544
    media_image1.png
    Greyscale


	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 15.
	XIANG teaches a third layer, wherein: the third layer is positioned between the first layer and the second layer, and at least a portion of the third layer comprises the polymer (see the first layer, the second layer, and the third layer in Fig. 2 attached below).
	
    PNG
    media_image2.png
    433
    517
    media_image2.png
    Greyscale


	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	XIANG teaches the improved performance metric comprises at least one of a thermal stability or a moisture stability (Conclusions: Particularly, the hydrophobicity of PDMS–urea effectively prevents moisture from contacting with the perovskite layer).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726